The opinion of the court was delivered by
Powers, J.
This is a petition for a writ of certiorari to bring up the record of the proceedings of the County Court upon the application of Mrs. Babbitt for an order charging this petitioner with the support of her insane husband at the Vermont Asylum for the insane, and upon the production of such record to set aside the orders of the County Court, made in the premises, for errors claimed therein.
The application of Mrs. Babbitt to the County Court for relief, was based upon No. 68 of the Acts of the Legislature of 1874, substantially re-enacted in sections 2885', 2886 and 2887 of the Revised Laws. The proceedings under said sections are not common-law proceedings, and hence certiorari is the proper remedy to correct errors therein. It is not the practice of this court to issue the writ of certiorari in this class of cases in the first instance, but the court looks into the merits of the petition, and if error in the proceedings of the County Court is apparent, and such error is .of a character that demands correction, the court will then order the writ to issue, and thereupon quash the proceedings. Counsel on both sides have argued the case under a misconception of the tenor and purpose of the statute upon which the original application of Mrs. Babbitt was based. This statute *458is no part of the pauper law of the State, and the cases cited touching the removability of paupers from one town to another, are not in point.
It is competent for the Legislature to provide for the support of this class of unfortunate persons in such manner as in its wisdom it may determine. It has determined that the town in which the insane person, whose estate is of the limited amount, has his legal settlement, shall sustain the burden of his support at the asylum. It is wholly unimportant whether the insane person could, under the pauper laws, be removed to the place of his settlement. Indeed, only paupers chargeable, or likely to become so, are subjects of removal. In this case the insane person was not a pauper, but a person, with a limited estate, who in time might become a pauper, if his continued support at the asylum were charged upon his estate.
The statute is beneficial to the town of legal settlement, as it vests in such town the income of the insane person’s estate, above the support of the wife and children, and enables the town to preserve the property and prevent the family from becoming paupers.
The County Court found all the facts essential to bring this insane person within the statute, and we discover no error in the orders made thereon.
The writ is refused, and the petition dismissed with costs.